
	

114 HR 4049 IH: Volcker Rule Relief Act of 2105
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4049
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mrs. Love (for herself, Mr. Neugebauer, and Mr. Huizenga of Michigan) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Bank Holding Company Act of 1956 to exempt certain non-financial companies and smaller
			 banking entities from the application of the Volcker Rule.
	
	
 1.Short TitleThis Act may be cited as the Volcker Rule Relief Act of 2105.2.Treatment of certain non-financial companiesSection 13(h)(1) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(1)) is amended— (1)in subparagraph (D), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right;
 (2)by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively, and moving such clauses 2 ems to the right;
 (3)by striking The term and inserting the following:  (A)In generalThe term; and
 (4)by adding at the end the following:  (B)Certain non-financial companiesNotwithstanding subparagraph (A), the term banking entity does not include any entity that—
						(i)
 (I)is not predominantly engaged in financial activities, as defined under section 102 of the Financial Stability Act of 2010 (12 U.S.C. 5311);
 (II)is not a bank holding company or a nonbank financial company supervised by the Board; and (III)is not a direct or indirect subsidiary of a bank holding company or a nonbank financial company supervised by the Board; or
 (ii)would be a banking entity solely due to its control of an entity described under clause (i). . 3.Exemption for smaller banking entitiesSection 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended by adding at the end the following:
			
 (i)Exemption for smaller banking entitiesThis section shall not apply to a banking entity with total consolidated assets of $10,000,000,000 or less..
		
